JUSTICE TRIEWEILER
concurring in part and dissenting in part.
*316I concur with those parts of the majority opinion which resolve issues numbered III, IV, and V. I specially concur with the result arrived at in the majority opinion relating to Issue I, although I strongly disagree with much of what is said in that part of the opinion. I join Justice Gray’s dissent to the majority’s conclusion under Issue II.
After personally reviewing the testimony upon which the District Court relied before terminating the parental rights of Jack Watson, I strongly disagree with the majority’s characterization that there is overwhelming evidence that he failed to comply with critical parts of the treatment plan he was ordered to follow. There was evidence that in at least one respect he did not comply with a comprehensive and detailed set of obligations imposed upon him.
I also disagree with the majority’s statement that he failed to complete treatment that was recommended as a result of the evaluations that he underwent. He submitted to psychological evaluations and alcohol abuse evaluations. The conclusions from those who evaluated him was that he had no psychological abnormality which required treatment and that he was not abusing alcohol.1 also disagree with the majority’s statement that Mr. Watson continues to deny various aspects of the sexual offenses against his children. He testified repeatedly during the hearing that while it was initially difficult to acknowledge that his children had been abused while living in his home and under his care, he was now completely resigned to the fact that abuse had occurred and that his children suffered severe personality disorders because of that abuse.
Finally, I disagree with the majority’s statement that in spite of prodding, Mr. Watson has refused to comply with his treatment plan. It is true that because of relocation, the unavailability of many of the services that were necessary, and instability in his own personal life, it took him longer to comply with the program than would have been desirable. However, I conclude from my review of the evidence in this case, that prior to June 1990 when K.M.W. was last placed in her father’s custody, he had complied in most significant respects with the treatment plan that had been designed for him.
My interpretation of Section 41-3-609, MCA, is that a district court may order termination of a parent-child relationship where:
1. The child has been adjudicated a youth in need of care, and
2. A treatment plan has not been complied with, and
3. A condition rendering a parent unfit is unlikely to change within a reasonable time.
*317In determining whether a parent is unfit, I conclude that all that needs to be shown under Section 41-3-609, MCA, is that some condition of the parent renders him unable to give the child adequate parental care.
Although I do not agree with the characterization of the evidence set forth in the majority opinion, I do agree that the State offered sufficient evidence to create factual issues on each of these necessary elements. Furthermore, while based on my own review of the transcript, I may not have resolved those factual issues in the same manner as the District Court did, I acknowledge that there was a sufficient basis in the record for the District Court to make the findings that it made, and I recognize the unique position that a District Judge is in to resolve factual issues. In spite of these conclusions, I believe the result in this case is unfortunate.
Jack Watson is a father whose daughters were sexually abused by his former spouse. He neither participated in the abuse, nor was he aware that it was occurring. When he first had reason to suspect that his daughters had been abused, he reported his suspicions to the Department of Family Services, which eventually removed his children from his home.
As a result of their sexual abuse, his daughters have developed personality disorders to such an extent that their care requires skills over and above those possessed by the average parent.
Even though he had never personally abused nor neglected his daughters, Jack Watson was ordered to comply with a treatment program in order to retain his rights as a parent. The treatment program was comprehensive. It required evaluation and counseling.
I am sure that Jack Watson, based upon his training and instincts as a parent, felt that since he was not the offender that the treatment program made no sense and was imposed upon him by people who had little understanding of his personal relationship with his daughters. However, it is apparent to me from my review of the record that he made an effort to technically comply with the program without any conviction that the treatment program would benefit either his daughters or him. It is also clear to me from my review of the testimony that he believes he did comply with the treatment program.
Yet, there was evidence that in one respect he did not comply. He did not enter into counseling for the specific purpose of dealing with his alleged lack of assertiveness or to develop effective methods of *318disciplining his daughter and understanding her special needs as a victim of abuse. Whether or not that was a practical requirement, and whether or not it was reasonable to expect there would be any benefit to Jack Watson or his daughters from such counseling, was not an issue in the District Court, and has not been raised as an issue in this Court. Therefore, I conclude that there was a factual basis in the record from which the District Court could find that K.M.W.’s father did not follow the treatment plan.
The second requirement under Section 41-3-609, MCA, for termination of parental rights is that a condition renders the parent unfit to care for his child and that the condition is unlikely to change within a reasonable time. It is the consideration of this factor which makes this case unique among those cases I have seen dealing with the termination of parental rights. From everything I have seen in this record, Jack Watson is a loving parent who cares for his daughters and is loved by them. There is no evidence that he has ever mistreated his daughters. Yet, because of his former wife’s mistreatment of his daughters, they have demonstrated severe emotional problems which require care and understanding beyond that which the average parent is capable of giving. Therefore, under the unique circumstances of this case, there was, through the testimony of Barb Rolston and Marty Jones, what I believe to be a bare minimum of the credible evidence necessary to sustain the District Court’s finding that this father, even though otherwise qualified to be a parent, was unfit to care for K.M.W. who had such unique and special needs.
My interpretation of Section 41-3-609(2), MCA, is that a parent may be found unfit to care for his or her child and unlikely to change within a reasonable time if the court finds that the conduct or condition of the parent renders him unable to give the child adequate parental care. While I find no evidence anywhere in this record to support a conclusion that Jack Watson ever abused or neglected either of his daughters, I do find sufficient evidence, through the testimony of the previous witnesses, for the District Court to find that Jack Watson was unable to provide adequate care for his daughter K.M.W. I must emphasize that reading the same testimony that the District Court heard and observed, I would not necessarily resolve the factual dispute as the District Court did. However, it is not my right to resolve that factual dispute when the District Court, from its perspective, was in a better position to do so.
*319I feel the result of this decision is unfortunate. It should be of concern to everyone who believes in the fundamental importance of family relationships that a parent-child relationship can be terminated, not because of something the parent has done wrong, but because the parent’s skills are average or even below average. That is, in effect, the result of the holding in this case. The father, whose rights are being terminated in this case, is as good a parent and as able to care for his children as most parents. His only inadequacy, at least according to most of the evidence that was presented, is that he has not developed special skills beyond those possessed by the average parent which would enable him to deal with the damage inflicted on his children by his former spouse. Because of the importance and sanctity with which I regard the parent-child relationship, and because of the degree to which the very nature of the relationship can compensate for a parent’s inadequacies, I have serious reservations about the wisdom of the public policy as set forth in our statutory law which would permit termination of the parent child relationship under these circumstances. However, where the legislature’s intent is clear, as it is in this case, and where the constitutionality of what the legislature did is not an issue, it is not for this Court to ignore the stated public policy and establish its own.
For these reasons, although I strongly disagree with its characterization of the evidence in this case, I reluctantly concur with the result of the majority opinion.
JUSTICE HUNT concurred in the foregoing concurrence and dissent of JUSTICE TRIEWEILER.